RESPONSE TO AMENDMENT

Claims 1-11 and 13-20 are pending in the application.  Claims 18-20 are withdrawn from consideration due to Applicant’s election.  Claim 12 has been cancelled.
Amendments to the claims, filed November 12, 2020, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §112 (a) rejection of claims 1-17 and 19, made of record in the office action mailed February 13, 2020, Page 3, Paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed July 13, 2020.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui (WO 2012/161123) in view of Matsuno (U.S. Pat. Pub. 2016/0252660).  For discussion of Yasui, see U.S. Pat. Pub. 2014/0085722 which is being used as the English Translation.
Regarding claim 1, Yasui teaches a pressure-sensitive-adhesive-layer-attached polarizing film (Abstract) having, in this order, a polarizer containing a polyvinyl alcohol-based resin (Paragraph [0093]), and a pressure-sensitive adhesive layer (Abstract), wherein the polarizer 10 µm or less, Paragraph [0092]), wherein the pressure-sensitive adhesive layer is formed from a pressure-sensitive adhesive composition containing at least 0.1 parts by weight of an alkali metal salt with respect to 100 parts by weight of a base polymer (0.1 parts by weight or more, Paragraph [0062]). 
Yasui fails to teach a transparent resin layer containing a polyvinyl alcohol-based resin that is present between the polarizer and pressure-sensitive adhesive layer.
Matsuno teaches a pressure-sensitive-adhesive-layer-attached polarizing film (Abstract, Fig. 1(a)) having, in this order, a polarizer containing a polyvinyl alcohol-based resin (Paragraph [0061]), a transparent resin layer containing a polyvinyl alcohol-based resin (primer layer, Paragraphs [0184] and [0277]), and an adhesive layer (Paragraph [0277]), wherein the transparent resin layer (primer layer) has a thickness of 1 μm or more (0.05-1 µm, Paragraph [0200]).  Matsuno further teaches the primer layer enhances the adhesion between the polarizer and another layer (Paragraph [0182]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the primer layer of Matsuno between the polarizer and pressure-sensitive adhesive layer of Yasui in order to enhance the adhesion between the polarizer and the pressure-sensitive adhesive layer.
Because Yasui in view of Matsuno teaches the claimed pressure-sensitive-adhesive-layer-attached polarizing film, the polarizing film of Yasui in view of Matsuno would satisfy the general expression (Y/X)≦3, where X is the abundance ratio of the alkali metal salt in a center part in the thickness direction of the pressure-sensitive adhesive layer, and Y is the abundance ratio of the alkali metal salt in the interface between the pressure-sensitive adhesive layer and the transparent resin layer.
primer layer) is formed from a polyvinyl alcohol-based resin composition containing 0.2 to 20 parts by weight of an additive having a functional group capable of reacting with the functional group of the pressure-sensitive adhesive composition with respect to 100 parts by weight of the polyvinyl alcohol-based resin (0.1-50 parts by weight, Paragraphs [0198]-[0199]).
Regarding claim 3, since Yasui in view of Matsuno teaches the claimed pressure-sensitive-adhesive-layer-attached polarizing film, the additive would segregate on the surface of the pressure-sensitive adhesive layer side of the transparent resin layer as instantly claimed.
Regarding claim 4, Matsuno teaches wherein the additive has at least one primary alcohol at the molecular terminal (methylolated melamine, Paragraph [0197]).
Regarding claim 5, Matsuno teaches wherein the additive has a primary or secondary amino group in the molecule (methylolated melamine, Paragraph [0197]).
Regarding claim 6, Matsuno fails to teach the saponification degree or polymerization degree of the polyvinyl alcohol-based primer layer; however, Matsuno teaches the polyvinyl alcohol-based polarizer layer should have a degree of saponification of between 80.0 to 100% because if the degree of saponification is lower than 80.0%, the water resistance, moisture resistance, and heat resistance would be decreased (Paragraph [0063]).  Matsuno further teaches the polyvinyl alcohol-based polarizer layer should have a degree of polymerization of 100 to 10000 because if the degree of polymerization is greater than 10000, the formation of the polyvinyl alcohol-based resin layer becomes difficult.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the polyvinyl alcohol-based primer layer of Matsuno have the same degree and saponification and polymerization 
Regarding claim 7, Matsuno teaches wherein the transparent resin layer has a thickness of 6 μm or less (0.05-1 µm, Paragraph [0200]).
Regarding claim 8, Yasui teaches wherein the pressure-sensitive adhesive composition contains a (meth)acrylic-based polymer as the base polymer (Paragraph [0026]) and further contains a crosslinking agent (Paragraph [0063]).
Regarding claim 9, Yasui teaches wherein the (meth)acrylic-based polymer includes a hydroxyl group-containing monomer as a monomer unit (Paragraph [0030]).
Regarding claim 10, Yasui teaches wherein the crosslinking agent includes an isocyanate-based compound (Paragraph [0064]).
Regarding claim 11, Yasui teaches wherein the alkali metal salt includes a lithium salt (Paragraph [0051]).
Regarding claim 13, Yasui teaches wherein the polarizer contains boric acid in an amount of 20% by weight or less with respect to the total amount of the polarizer (the film may be but does not need to be dipped in boric acid, therefore, when not dipped in boric acid, the polarizer would contain 0% boric acid, Paragraph [0094]).
Regarding claim 14, Yasui teaches wherein the polarizer is configured in such a manner that the optical characteristics represented by the single-body transmittance T and the polarization degree P satisfy the condition of the following expression; P>−(100.929T−42.4−1)×100 (where T<42.3) or P≧99.9 (where T≧42.3) (Paragraphs [0097] and [0099]).
Regarding claim 15, Yasui teaches wherein a protective film is provided on the side opposite to the side where the transparent resin layer of the polarizer is provided (Abstract).
Paragraph [0087]).
Regarding claim 19, Yasui in view of Matsuno teaches an image display device (Paragraph [0001]) having the pressure-sensitive-adhesive-layer-attached polarizing film according to claim 1 (as discussed above).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui (WO 2012/161123) in view of Matsuno (U.S. Pat. Pub. 2016/0252660) and further in view of Suzuki (U.S. Pat. Pub. 2011/0043733).  For discussion of Yasui, see U.S. Pat. Pub. 2014/0085722 which is being used as the English Translation.
Yasui and Matsuno are relied upon as discussed above.
Regarding claim 17, Yasui in view of Matsuno fails to teach wherein the pressure-sensitive-adhesive-layer-attached polarizing film is in the form of a roll.
Suzuki teaches a pressure-sensitive adhesive polarizing plate (Abstract) comprising a transparent protective film, a polarizer, and a pressure-sensitive adhesive layer (Abstract).  Suzuki further teaches that in the manufacture of an image display using the pressure-sensitive adhesive polarizing plate, the pressure-sensitive adhesive polarizing plate is prepared and provided as a roll (Paragraphs [0025]-[0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the pressure-sensitive-adhesive-layer-attached polarizing film of Yasui in view of Matsuno be in the form of a roll as taught by Suzuki as being a conventionally known way to prepare and provide a pressure-sensitive-adhesive-layer-attached polarizing film, particularly for use in manufacturing an image display.

ANSWERS TO APPLICANT’S ARGUMENT
Applicant’s arguments in the response filed November 12, 2020 have been carefully considered but are deemed unpersuasive.
Applicant argues that since substrate film 30 such as polypropylene film has low adhesion to polyvinyl alcohol-based resin layer 6, the primer layer is provided between these two layers in order to improve adhesion between the two layers and therefore, Matsuno only teaches the primer layer enhances adhesion between two specific layers (substrate film 30 and polyvinyl alcohol-based resin layer 6), not between a polarizer and a pressure-sensitive adhesive layer.
The Examiner disagrees.  Matsuno teaches the substrate film 30 can be a (meth)acryl-based resin (Paragraph [0152]), such as a methyl methacrylate-(meth)acrylic acid copolymer or a methyl methacrylate-(meth)acrylic acid ester copolymer (Paragraph [0163]).  Matsuno further teaches the primer layer enhances adhesion between substrate film 30 and polyvinyl alcohol-based resin layer 6 (Paragraph [0182]), which would mean the primer layer can be between a (meth)acryl-based resin film (substrate film 30) and a polyvinyl alcohol-based resin layer (6) and would enhance the adhesion between the two.  In Yasui, the polarizer can be a polyvinyl alcohol-based film (Paragraph [0093]) and the pressure-sensitive adhesive layer comprises a (meth)acryl-based polymer (Paragraph [0026]), such as a methyl methacrylate-(meth)acrylic acid copolymer or methyl methacrylate-(meth)acrylic acid ester copolymer (Paragraph [0027]; copolymerizable monomer, Paragraph [0030]).  Since the layers to which the polyvinyl alcohol-based resin film in Yasui and Matsuno, respectively, are made of the same materials (a methyl methacrylate-(meth)acrylic acid copolymer or methyl methacrylate-(meth)acrylic acid ester copolymer), it would have been obvious to one of ordinary skill in the art that the primer layer of 
As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that in Yasui, the polarizing film and the pressure-sensitive adhesive layer have sufficient adhesion by nature, so there is no need to provide a primer layer between the polarizing film and the pressure-sensitive adhesive layer and therefore, there is no reason to apply Matsuno’s primer layer to Yasui.
The Examiner disagrees.  Even though there is adhesion between the polarizing film and the pressure-sensitive adhesive layer of Yasui, the adhesion between the two can be desirably increased and the purpose of Matsuno’s primer layer is intended to enhance the adhesion between the polarizer and a film containing the same resin as the pressure-sensitive adhesive layer of Yasui (as discussed above).
As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that Yasui teaches that the polarizer having a thickness of 10 µm or less is achievable via laminating the polarizer to a “stretchable resin” layer and stretching the laminate and that if one of ordinary skill in the art applied the primer layer of Matsuno to Yasui, it would be for the purpose of adhering the stretchable resin to the polarizer prior to stretching and any other purpose would be a use of improper hindsight.
 The Examiner disagrees.  In Yasui, the polarizing film is stretched to achieve the 10 µm or less but it is stretched before the application of the pressure-sensitive adhesive layer.  The primer layer of Matsuno is used to enhance adhesion between the polarizer and a (meth)acryl-based resin (as discussed above) and therefore it would have been obvious that the primer layer of Matsuno could be used to enhance the adhesion between the polarizer and the (meth)acryl-
As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
February 28, 2021

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788